[Cite as In re G.Eu.S., 2019-Ohio-5376.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




IN RE:                                                    CASE NO. 9-19-11

       G.Eu.S.,

[SARAH SMITH - APPELLANT]                                 OPINION



                 Appeal from Marion County Common Pleas Court
                                  Family Division
                           Trial Court No. 2016 AB 0010

                                      Judgment Affirmed

                          Date of Decision: December 30, 2019



APPEARANCES:

        Todd A. Workman for Appellant

        Justin Kahle for Appellee
Case No. 9-19-11


WILLAMOWSKI, J.

           {¶1} Appellant Sarah Smith (“Sarah”) brings this appeal from the judgment

of the Court of Common Pleas of Marion County, Family Division terminating her

parental rights and granting permanent custody to Appellee Marion County

Children Services (“the Agency”). On appeal, Sarah claims that the trial court erred

1) in finding that the Agency made reasonable efforts to reunify the family; 2) in

finding that the child could not be returned to the home in a timely manner; and 3)

in finding that the termination of the parental rights was in the best interest of the

child. For the reasons set forth below, the judgment is affirmed.

                                          Procedural Background

           {¶2} This case arises from a complaint filed on January 12, 2016, alleging

that G.Eu.S. and his siblings in the home were dependent children as drug

trafficking and drug use was allegedly occurring in the home.1 Doc. 1. G.Eu.S. was

listed as being born in December of 2013, to Sarah and Shane Smith (“Shane”), so

was only two years old at the time of the complaint. Id. The complaint requested

that protective supervision be granted to the Agency and that G.Eu.S. would remain

in the home. Doc. 1 and 3. On February 10, 2016, the trial court appointed Mary

Kay Crowder (“Crowder”) as the guardian ad litem for G.Eu.S. Doc. 11. An

adjudication hearing was held before a magistrate on March 11, 2016, at which the




1
    In addition to this child, four other children were listed in the complaint.

                                                         -2-
Case No. 9-19-11


magistrate found G.Eu.S. to be a dependent child. Doc. 18. The trial court

subsequently reviewed the evidence and adopted the decision of the magistrate.

Doc. 19. The magistrate held a hearing of disposition on April 8, 2016, and ordered

that G.Eu.S., would remain in the custody of his parents under the protective

supervision of the Agency. Doc. 20. The trial court adopted this disposition on

May 2, 2016. Doc. 21.

        {¶3} On September 9, 2016, the Agency filed a motion for an emergency

removal of G.Eu.S. and three of his siblings2 from the home. Doc. 25. The basis

for the removal was the continued use of drugs by Sarah and Shane; alleged

instances of domestic violence between Sarah and Shane; eviction from the family

home; the children failing to attend school; and failure to follow the safety plan. Id.

The trial court granted emergency custody to the Agency. Doc. 26. An amended

case plan was submitted by the Agency on September 15, 2016. Doc. 28. Per the

case plan, G.Eu.S. was placed in a certified foster home on September 9, 2016. Id.

As part of the case plan, Sarah and Shane were required to complete assessments

for addiction and mental health issues within 30 days, and follow the

recommendations. Id. Sarah and Shane were also required to engage in services

for domestic violence issues within 30 days. Id. Both were required to submit to

random drug screens. Id. G.Eu.S. was originally placed in a foster home with his



2
  His oldest sibling was excluded from the removal as that child was not in the home at the time of the
removal. See Doc. 23.

                                                 -3-
Case No. 9-19-11


younger sister. Doc.86. On October 27, 2016, G.Eu.S. and his younger sister were

moved to a second foster home so that they could be placed with their older sister.

Doc. 32. G.Eu.S. remained in the foster home with his sisters until June 9, 2017,

when he was moved to a different foster home in a different county. Doc. 42.

G.Eu.S. remained in that home until April 3, 2018. Doc. 86. This placement was

disrupted due to violence towards the family members and others. Id. G.Eu.S. was

then moved to a fourth foster home with a family near Toledo. Id.

       {¶4} On June 11, 2018, the Agency filed a motion for permanent custody of

G.Eu.S. and his siblings. Doc. 79. The motion alleged that Sarah and Shane had 1)

failed to follow through with the drug treatment recommendations; 2) continued to

use drugs in the presence of the children; 3) failed to comply with requested drug

screens at times; 4) failed to maintain appropriate legal income; 5) failed to maintain

appropriate housing; 6) failed to implement parenting skills taught to them; 7) failed

to refrain from criminal activity; and 8) engaged in domestic violence. Id. Crowder

filed her report to the court on June 25, 2018. Doc. 86. Crowder noted that

G.Eu.S.’s behaviors had improved and that he had started to bond with his foster

parents. Id. at 6. She noted that the foster parents would consider adopting G.Eu.S.

if the court granted permanent custody to the Agency. Id. Crowder also noted that

per the reports from the foster parents, G.Eu.S. does not mention his siblings other

than to complain about them and only mentions Sarah about once a month. Id.

Based upon everything she had reviewed, Crowder stated that she did not believe

                                         -4-
Case No. 9-19-11


Sarah would be able to care for the children in the near future. Id. at 8-9. Crowder

concluded that although she hoped the siblings could maintain contact with each

other, it was her opinion that it would be in G.Eu.S.’s best interest to grant the

Agency’s motion for permanent custody. Id. at 9. Crowder filed a supplemental

report on November 27, 2018. Doc. 138. In that report, Crowder stated that

G.Eu.S.’s violent and defiant behaviors were continuing and that the foster parents

indicated that they were worse after visits. Id. at 8. As a result, G.Eu.S.’s visits had

been reduced to every other week as his counselor had indicated that the visits were

interfering with his progress. Id. She noted the following.

       Caring for [G.Eu.S.] is a very difficult job. In addition to past
       exposure to drugs and violence, there are increasing concerns that
       he has been the victim of sexual abuse by an unidentified abuser.
       His ultimate recovery from the trauma and neglect he has
       endured will require years of counseling and intentional, patient
       parenting. At last report the Hamiltons remain willing to adopt
       [G.Eu.S.].

Id. at 9. Crowder did not change her recommendation about granting the Agency

permanent custody of G.Eu.S. Id. at 12.

       {¶5} Hearings on the motion for permanent custody were held on September

18 and October 31, 2018. Doc. 140. On December 27, 2018, the trial court issued

its judgment terminating the parental rights of Sarah and Shane. Id. In its judgment,

the trial court made the following findings.

       The evidence shows that the children have been placed in various
       foster homes. Each child has experienced significant trauma and
       show signs of post-traumatic stress disorder. The children are at

                                          -5-
Case No. 9-19-11


         various levels of treatment for their trauma and post-traumatic
         stress disorder.

         ***

         [G.Eu.S.] is 4 years old and will be 5 years old in December. He
         also has behavioral and emotional concerns and tends to be
         aggressive towards his peers when frustrated. These behaviors
         are exacerbated when he visits family at the agency. Recently the
         visits have been reduced from one week to every two weeks
         because of the disruptions caused by [G.Eu.S.].

Id. at 2-3. The court found that G.Eu.S. had been in the temporary custody of the

Agency for 12 out of the prior 22 months.3 Id. at 3. The court also found that the

parents had failed to remedy the conditions which required G.Eu.S. to be removed

from the home and that the Agency had made reasonable efforts to reunify the

family. Id. at 4. The trial court then granted the Agency permanent custody of

G.Eu.S. and his siblings. Id at 4-5. Sarah filed a timely notice of appeal from this

judgment.4 Doc. 145. On appeal, she raises the following three assignments of

error.

                                  First Assignment of Error

         The trial court erred in finding that the Agency made reasonable
         efforts to reunify the family as required under Ohio Law.




3
  The trial court noted in its judgment entry that the Agency filed its motion for permanent custody on
November 29, 2017. Doc. 140. However, a review of the record shows that no such motion appears on the
docket until June 11, 2018.
4
  Sarah also appealed the terminations of parental rights in the other three cases, which were assigned
appellate numbers 9-19-09, 9-19-10, and 9-19-12.

                                                 -6-
Case No. 9-19-11


                           Second Assignment of Error

       The trial court erred when it determined that the children could
       not be returned in a timely manner.

                            Third Assignment of Error

       The decision of the trial court is not in the best interest of the child
       and the determination was against the manifest weight and
       sufficiency of the evidence.

In the interest of clarity, the assignments of error will be discussed out of order.

                                       Legal Standard

       {¶6} All of the assignments of error allege that the trial court erred in

terminating the parental rights of Sarah. The right to parent one's own child is a

basic and essential civil right. In re Murray, 52 Ohio St.3d 155, 556 N.E.2d 1169

(1990). “Parents have a ‘fundamental liberty interest’ in the care, custody, and

management of their children.” In re Leveck, 3d Dist. No. 5–02–52, 5–02–53, 5–

02–54, 2003–Ohio–1269, ¶ 6. These rights may be terminated, however, under

appropriate circumstances and when all due process safeguards have been followed.

Id. When considering a motion to terminate parental rights, the trial court must

comply with the statutory requirements set forth in R.C. 2151.414.                These

requirements include, in pertinent part, as follows.

       (B)(1) Except as provided in division (B)(2) of this section, the
       court may grant permanent custody of a child to a movant if the
       court determines at the hearing held pursuant to division (A) of
       this section, by clear and convincing evidence, that it is in the best
       interest of the child to grant permanent custody of the child to the


                                          -7-
Case No. 9-19-11


      agency that filed the motion for permanent custody and that any
      of the following apply:

      (a) The child is not abandoned or orphaned, has not been in the
      temporary custody of one or more public children services
      agencies or private child placing agencies for twelve or more
      months of a consecutive twenty-two-month period, * * * and the
      child cannot be placed with either of the child’s parents within a
      reasonable time or should not be placed with the child’s parents.

      ***

      (d) The child has been in the temporary custody of one or more
      public children services agencies or private child placing agencies
      for twelve or more months of a consecutive twenty-two-month
      period * * *.

      ***

      For the purposes of division (B)(1) of this section, a child shall be
      considered to have entered the temporary custody of an agency
      on the earlier of the date the child is adjudicated pursuant to [R.C.
      2151.28] or the date that is sixty days after the removal of the child
      from the home.

       (2) With respect to a motion made pursuant to [R.C.
      2151.413(D)(2)], the court shall grant permanent custody of the
      child to the movant if the court determines in accordance with
      division (E) of this section that the child cannot be placed with
      either parent and determines in accordance with division (D) of
      this section that permanent custody is in the child’s best interest.

      (C) In making the determination required by this section * * *, a
      court shall not consider the effect the granting of permanent
      custody to the agency would have upon any parent of the child. A
      written report of the guardian ad litem of the child shall be
      submitted to the court prior to or at the time of the hearing held
      pursuant to division (A) of this section * * * but shall not be
      submitted under oath.



                                       -8-
Case No. 9-19-11


      If the court grants permanent custody of a child to a movant
      under this division, the court, upon the request of any party, shall
      file a written opinion setting forth its findings of fact and
      conclusions of law in relation to the proceeding. The court shall
      not deny an agency’s motion for permanent custody solely
      because the agency failed to implement any particular aspect of
      the child’s case plan.

      (D)(1) In determining the best interest of a child at a hearing held
      pursuant to division (A) of this section * * * the court shall
      consider all relevant factors, including, but not limited to, the
      following.

      (a) The interaction and interrelationship of the child with the
      child’s parents, siblings, relatives, foster caregivers and out-of-
      home providers, and any other person who may significantly
      affect the child;

      (b) The wishes of the child, as expressed directly by the child or
      through the child’s guardian ad litem, with due regard for the
      maturity of the child;

      (c) The custodial history of the child, including whether the child
      has been in the temporary custody of one or more public children
      services agencies * * * for twelve or more months of a consecutive
      twenty-two month period * * *.

      (d) The child’s need for a legally secure permanent placement and
      whether that type of placement can be achieved without a grant
      of permanent custody to the agency.

      (e) Whether any of the factors in divisions (E)(7) to (11) of this
      section apply in relation to the parents and child.

R.C. 2151.414.     A court’s decision to terminate parental rights will not be

overturned as against the manifest weight of the evidence if the record contains

competent, credible evidence by which a court can determine by clear and

convincing evidence that the essential statutory elements for a termination of

                                      -9-
Case No. 9-19-11


parental rights have been established. In re S.L., 3d Dist. Shelby Nos. 17-17-17,

17-17-18, 17-17-19, 2018-Ohio-900, ¶ 24.

        {¶7} The determination whether to grant a motion for permanent custody

requires a two-step approach. In re L.W., 3d Dist. Marion Nos. 9-16-55, 9-16-56,

2017-Ohio-4352, ¶ 5. The first step is to determine whether any of the factors set

forth in R.C. 2151.414(B)(1) apply. Id. If one of those circumstances applies, then

the trial court must consider whether granting the motion is in the best interest of

the child by considering the factors set forth in R.C. 2151.414(D). Id.

                                               Trial Testimony

        {¶8} During the trial, the Agency presented the following evidence relevant

to Sarah and G.Eu.S.5 Julie Weyandt (“Weyandt”) testified that she provided

counseling services for G.Eu.S. starting in September 2017. September 18, 2018

Tr. at 6-7. The diagnosis was Generalized Anxiety Disorder and Intermittent

Explosive Disorder with signs of PTSD. Id. at 9. Weyandt referred G.Eu.S. to a

psychiatrist for evaluation for bipolar issues as there appeared to be biochemical

issues. Id. Weyandt stopped treating G.Eu.S. in March of 2018 because he was

transferred to another foster home. Id. at 12. When therapy ended, she had seen

some improvements in his ability to self-calm, but the same diagnosis was present.

Id. at 13-14. Therapy showed that G.Eu.S. had a need for power and control and



5
 Since the father is not appealing we will not address the testimony related to him. Likewise, we will not
address the information regarding the other children in this opinion.

                                                  -10-
Case No. 9-19-11


showed that he was aggressive and sought revenge. Id. at 15. G.Eu.S. showed a

need for protection and food as his play therapy had an underlying theme of a female

figure saving him from a male figure. Id. Weyandt stated on cross-examination

that part of G.Eu.S.’s issues existed because of the multiple placements during his

time in foster care. Id. at 24. In Weyandt’s opinion, G.Eu.S. would continue to

need counseling and treatment for years. Id. at 26.

       {¶9} Dominic Berg (“Berg”) testified that he is a counselor at the Marion

Area Counseling Center (“MACC”). Id. at 28. Berg did one of Sarah’s mental

health and drug assessments in April of 2018. Id. at 43. Berg also testified that

Sarah previously been involved with MACC and had undergone an initial

assessment on April 10, 2017. Id. at 50. Sarah had been diagnosed with a mood

disorder, depression, and anxiety. Id. at 46. In counseling, he was working with

Sarah to help her identify triggers that caused her to relapse into her addictive

behaviors. Id. at 45. Between her appointment on May 4, 2018, and August 2018,

Sarah did not attend individual sessions or her group sessions. Id. at 46. Since

Sarah only missed two individual sessions, her treatment was not terminated. Id. at

49. Berg testified that Sarah returned to therapy on August 14, 2018, and was

referred to Leanne Adkins for counseling due to his schedule. Id. at 46. Since her

return to counseling, Sarah had engaged in counseling on a weekly basis and was

making some progress. Id. at 50. Berg indicated that Sarah was sincere in her desire



                                       -11-
Case No. 9-19-11


to seek treatment and was still active in treatment, but it would be a lifelong issue.

Id. at 56-57.

       {¶10} Lindsay Cochran (“Cochran”) testified that she is a probation officer

for the Marion Municipal court. September 18, 2018 Tr. at 89. She had been

working with Sarah since April of 2017. Id. at 90. The primary focus of Sarah’s

probation is sobriety. Id. at 91. Additionally, Cochran and Sarah are focused on

helping Sarah obtain her GED and maintaining her housing. Id. Cochran indicated

that Sarah’s last positive drug screen occurred in August. Id. at 92. That screen

revealed multiple illegal substances in Sarah’s system, though Cochran indicated

that the variety of drugs was likely the result of the methamphetamine that Sarah

admitted to taking being contaminated with other drugs. Id. at 127. Cochran then

spoke with Sarah and sent her back to counseling as well as increasing her

screenings to two times a week. Id. Since then, Sarah has tested negative. Id. When

Sarah came in on August 1, 2018, she had already called Cochran and admitted that

she had relapsed. Id. at 95. Before that, Sarah’s last relapse was in January of 2018.

Id. at 94. Cochran sent Sarah for inpatient treatment at that time and Sarah was

compliant with the treatment. Id. at 94-95. Sarah left the inpatient treatment facility

and continued with the daily programming. Id. at 95. Cochran testified that Sarah

had not had any drug related issues in 2017. Id. at 97. However, Sarah had not yet

obtained her GED and they remained focused on her sobriety for now. Id. at 97.

Cochran also testified that Sarah had managed to find and maintain housing with

                                         -12-
Case No. 9-19-11


the assistance of MACC. Id. at 98. According to Cochran, Sarah’s mental health

issues of depression and anxiety are big factors in her addiction. Id. Stress, such as

upcoming court dates, also played a role in Sarah’s relapses. Id. at 99. In June of

2018, Sarah had left town because she was trying to avoid her triggers to avoid a

relapse. Id. at 100, 109. Cochran testified that Sarah contacts her when she leaves

town, though not always before doing so, and is generally honest when she relapses.

Id. at 101, 109, 126. As a result of Sarah’s honesty and regular contact, Cochran

testified that no lengthy jail sentences were imposed for violation of the terms of

probation. Id. at 109-112. Cochran testified that being on probation is helping

Sarah, that she still is being tested two times a week, and she has been testing

negative for drug usage. Id. at 128-29.

       {¶11} Next, the Agency called Sarah to testify under cross-examination.

Sarah testified that she had been at her current residence since May of 2018. Id. at

187. She admitted that the Agency had been involved with her family for around

five years and she has continuing issues with sobriety. Id. at 190. Sarah testified

that she had been to multiple recovery programs but had only successfully

completed two of them. Id. at 192-94. Sarah admitted to relapsing in June of 2018

and having a positive drug test in August 2018. Id. at 201. She then returned to

treatment in August 2018. Id. at 206. Sarah also admitted to being the victim of

domestic abuse at the hands of Shane. Id. at 212. This ended when she left the

relationship at the end of 2017. Id. at 213.

                                          -13-
Case No. 9-19-11


       {¶12} Upon questioning by her own counsel, Sarah testified that her sobriety

issues arise out of her mental illness. Id. at 215. She tends to relapse when situations

become overwhelming and then feels worse because she failed herself and her

children. Id. at 222-23. Sarah has tried different medications and combinations of

medications as well as therapy to treat her mental illness, but nothing had worked

at the time of the hearing. Id. at 234. According to Sarah, her most recent relapse

was precipitated by the Agency’s motion for permanent custody and the delays in

court hearings. Id. at 236. Sarah testified that she has contact with her probation

officer at least two times a week and has never refused a drug screen from probation.

Id. at 239-40. She admitted to refusing one drug screen from the Agency because

she was frustrated with her case worker and felt that the Agency had not really

offered her much help. Id. at 240-42. Sarah testified that she had worked very hard

on the case plan, but the Agency makes promises without following through. Id. at

241-46. Her current residence was in Marion, but she would like to get out of town.

Id. at 248.

       {¶13} Sarah also testified that she currently sees a counselor every week. Id.

at 254. She felt like for the first time in her life she had a plan with a goal of sober

living. Id. at 257. Although Sarah still struggled with her mental illness and

addiction, she felt better in her current situation and did not want to lose her children.

Id. at 258-59. Sarah also admitted that G.Eu.S. had witnessed her be the victim of

domestic violence at the hands of Shane. Id. at 262-63. However, she testified that

                                          -14-
Case No. 9-19-11


her current boyfriend is not violent. Id. at 264. Sarah also testified that when she

left town to try and avoid a relapse, she still came back for her visits. Id. at 271.

       {¶14} Shane testified that he would not be an appropriate placement for

G.Eu.S., but that he loved his child. Id. at 290. Shane indicated that he was the one

responsible for many of Sarah’s relapses and that he had been the perpetrator of

domestic violence against Sarah and the children. Id. at 288-290. He requested that

the trial court give custody of G.Eu.S. to Sarah. Id. at 294. Although Shane

indicated he was willing to pay child support to Sarah, he also testified he did not

like to do so because she had not earned it. Id. at 296-97. He also admitted that he

works “under the table” a lot to avoid paying child support. Id. at 299. However,

he testified that he did not believe Sarah would use the money for drugs as long as

he was not around her. Id. at 298.

       {¶15} The next witness to testify on behalf of the Agency in G.Eu.S.’s case

was McKenzie Severns (“Severns”), who was the ongoing caseworker with the

Agency. Id. at 305. Severns testified that she officially began working with the

family in January of 2016. Id. at 306. At that time, the entire family was living

with Sue Rollison (“Rollison”), the maternal grandmother. Id. A safety plan was

in place and Rollison was the plan monitor. Id. at 307-308. The safety plan ended

when Sarah and Shane tested clean for a period of time and seemed to be doing well.

Id. at 309. In April or May of 2016, Sarah, Shane, and the children moved to a new

home where they stayed until August. Id. at 311. Sarah then reported to Severns

                                         -15-
Case No. 9-19-11


that she had relapsed because the neighbors were using, so Sarah and the children

moved in with Shane’s mother. Id. At that time, Shane did not live with the family

at the request of the Agency because he was using again and was a trigger for Sarah.

Id. at 312. Severns testified that she went to the home at the beginning of September

because two of G.Eu.S’s siblings missed too much school. Id. A new safety plan

was instituted on September 2, 2016, when Severns learned that Shane was back in

the home and Sarah was using again. Id. On September 9, 2016, G.Eu.S. was

removed from the home and the plan was ended after the monitor reported that both

parents were using again and both parents tested positive for drug usage. Id. at 312-

13. Additionally, Sarah had a black eye and admitted that Shane had hit her again.

Id. at 313. G.Eu.S. had been in the temporary custody of the Agency since then. Id.

at 314.

          {¶16} G.Eu.S. was immediately placed in a foster home with his younger

sister. Id. at 322. That placement was disrupted because the foster parents were not

used to dealing with small children, so the children were moved to the foster home

with their older sister. Id. at 323. Later, G.Eu.S. was moved to another home

without any of his siblings. Id at 323. He was with that family from June 9, 2017

until April 3, 2018, when he was removed due to his behaviors. Id at 324. Since

then, G.Eu.S. has been placed in a home near Toledo. Id. Severns testified that

G.Eu.S. appeared to have bonded with his foster parents, but had made very little

progress. October 31, 2018, Tr. at 33-34. G.Eu.S. had been in multiple placements,

                                        -16-
Case No. 9-19-11


but has gotten progressively more aggressive. Id. at 33. G.Eu.S. was medicated

and in therapy at that time and was slowly becoming less aggressive. Id. Severns

admitted during her testimony that the Agency did not plan to try and place the

siblings together because they do better separately. Id. at 58-59.

       {¶17} Severns testified that the case plan required Sarah to accomplish ten

goals. The first was to complete substance abuse and mental health assessments and

to follow up with the recommendations. Id. at 11. Sarah completed the assessment,

but was still working on achieving sobriety. Id. Second, Sarah was to have no drugs

or paraphernalia around the children and not use around them. Id. at 13. Severns

testified that this is not an issue because the children are in foster care. Id. at 14.

Severns also testified that Sarah complied with this requirement by openly telling

Severns any substance she was taking, including prescribed drugs. Third, Sarah was

required to sign all releases, which she did. Id. at 14-15. Fourth, Sarah was to

comply with all requested drug screens. Id. at 15. Severns testified that Sarah

usually complied and there was only one refusal in the record. Id. Fifth, Sarah was

to maintain a legal form of income. Id. Sarah completed this requirement by

receiving social security, but is not employed. Id. at 16. The sixth goal was to

maintain appropriate housing. Id. Throughout the case plan, Sarah had been in

multiple residences. Id. Her current housing was a one bedroom apartment, which

would not be appropriate for the children. Id. at 17. Seventh, Sarah was to complete

parenting classes. Id. Severns testified that Sarah had completed the classes and

                                         -17-
Case No. 9-19-11


does well in the visits. Id. at 18. Severns indicated that she thought Sarah had

completed this objective. Id. Sarah had visits with the children every Thursday and

had attended all of her visits. Id. at 22. Eighth, Sarah was required to avoid criminal

activity. Id. at 19. At first, Sarah had additional trouble in municipal court, but has

been compliant recently. Id. Ninth, Sarah was to comply with the terms of her

probation. Id. at 20. Severns indicated that she believed Sarah was working on that

objective. Id. Lastly, there was to be no more domestic violence and they were to

learn how to handle the difficulties in their relationship. Id. Severns testified that

this issue was resolved by Sarah and Shane ending their relationship. Id. The last

instance of domestic violence reported was in July 2017. Id. at 21.

       {¶18} Severns testified that she did not believe that Sarah had completed the

case plan. Id. at 24. She testified that the Agency attempted to assist Sarah by

providing vouchers for transportation to various services and even providing rides.

Id. 15 24. According to Severns, there were periods that Sarah was clean and sober

and working hard on the case plan, and then she relapses. Id. at 26. There has also

been inconsistency on housing during that time. Id. This pattern has been repeated

for the two years that the Agency has had the children. Id. Severns also testified

that the Agency offered housing assistance, but it was lost during a relapse. Id. at

37. The Agency also offered transportation and parenting classes, which were

utilized. Id. The Agency also made multiple referrals for treatment and helped with

utilities. Id. The Agency referred Sarah and Shane to the Family First Counsel, but

                                         -18-
Case No. 9-19-11


the parents did not utilize the services. Id. at 38. Due to the lack of stability, the

Agency requested that the parental rights be terminated. Id.

       {¶19} On cross-examination, Severns testified that she had requested many

drug screens and that Sarah had only refused one. Id. at 44. She also testified that

Sarah was unable to work, which is why she receives social security. Id. at 45.

Sarah’s last conviction was on March 23, 2017, which was the basis for her current

probation. Id. at 48-49. Severns admitted that Sarah has substantially completed

the case plan, but stated that the lack of stability prevents the Agency from returning

G.Eu.S. to Sarah. Id. at 50-51. Severns agreed that Sarah loves her children and is

a caring, loving mother. Id. at 53, 59. However, Sarah consistently relapses, which

is detrimental to the children. Id at 51.

       {¶20} Ryan Hamilton (“Ryan”) testified that he was the foster father for

G.Eu.S. and had been so for approximately seven months. Id. at 64-65. When

G.Eu.S. arrived, he did not want Ryan in the same room with him, but now seeks

Ryan out. Id. at 66. Based upon this, Ryan believes that G.Eu.S. has bonded with

him. Id. Ryan testified that although he and his wife had not really talked about

adopting G.Eu.S., they might do so if permanent custody was granted to the Agency.

Id. at 69. On cross-examination, Ryan indicated that G.Eu.S. has a nearly two hour

drive to visit Sarah and his siblings. Id. at 70. He had never met Sarah. Id. at 71.

Although Ryan indicated that G.Eu.S.’s aggression had recently gotten worse, the



                                            -19-
Case No. 9-19-11


counselor had told him it was because G.Eu.S. was “beginning to work through

things.” Id. at 74.

       {¶21} Anne Hamilton (“Anne”) testified that she was G.Eu.S’s foster mother

for the prior seven months. Id. at 77. She testified that she was bonded with G.Eu.S.

and that he was affectionate and loving towards her. Id. Although G.Eu.S. was

visiting with his siblings and Sarah, he was resistant to going and had increased

behavioral issues afterwards. Id. at 80. According to Anne, G.Eu.S. had told her

he did not want to go to the visits anymore. Id. at 82. Anne testified that she and

Ryan had discussed the possibility of adopting G.Eu.S. and were very interested in

doing so. Id. at 82. On cross-examination, Anne admitted that G.Eu.S. is taken to

visits by a third party and she has never been to a visit to see how he interacts with

his siblings. Id. at 84-85. Her opinion was that G.Eu.S. was acting out recently

because he was afraid he would be sent to another placement and was starting to

process the loss of his last foster family. Id. at 87-88.

       {¶22} Sarah presented the testimony of Rollison in her case. Rollison

testified that Sarah’s drug problems started after her infant son died in September

28, 2002. Id. at 95. At that time, the doctor’s started Sarah on antidepressants. Id.

Then Sarah hurt her back and the doctors gave her opiates for the pain. Id. This led

her to an addiction to the pain medication. Id. According to Rollison, Sarah was

doing well with her addiction until 2012, when she came home to find her cousin

murdered in Sarah’s home. Id. at 97. This caused Sarah to relapse and the Agency

                                         -20-
Case No. 9-19-11


became involved with the family. Id. Soon after the children were removed from

Sarah, Sarah had more tragedies in her life when her brother-in-law was diagnosed

with terminal cancer and Sarah’s father died in a car accident. Id. Rollison testified

that she wished she could take the children, but her housing was not appropriate.

Id. at 98-99. Rollison testified that she informed the Agency that she needed help

with housing and furnishing to be able to take the children, but they did not help.

Id. at 99-100. The only aid offered by the Agency was wet wipes and gas cards. Id.

at 100. Rollison indicated that she goes to the visits with Sarah and is proud of how

hard Sarah is trying. Id. at 101. According to Rollison, Sarah has been clean for a

couple of months because her apartment is well kept, which is not the case when

Sarah is using. Id. at 102, 125.

       {¶23} Zachary Aldrich (“Aldrich”) testified that he is the older brother of

G.Eu.S. and the other children. Id. at 147. He would attend the visits with the rest

of the family, and described them as fun, playful, and loving. Id. at 149. When the

visits ended, the children would be sad to go. Id. At the visits, Aldrich testified that

Sarah played around with the children and corrected bad behavior. Id. at 150.

Aldrich indicated that Sarah was not using at the time because her behavior was

different when she was using. Id. at 152. Aldrich was concerned he would lose

contact with his siblings. Id. at 154. Aldrich indicated he wanted to stay in contact

with his siblings, but was not hopeful that G.Eu.S.’s foster parents would allow it.

Id. Aldrich admitted on cross-examination that Sarah has shown a pattern of being

                                         -21-
Case No. 9-19-11


clean and then relapsing. Id. at 156. However, he also testified that Sarah has not

mistreated the children, only Shane did that. Id at 157.

       {¶24} Sarah then testified again on her own behalf. She testified that she

receives social security and cannot work due to her back issues and diagnoses of

PTSD, depression, anxiety, and bipolar disorder. Id. at 161. She admitted that her

home is not large enough for the children, but testified that she cannot get a new

home without having the kids in the home because she needs the assistance she

would get for having the kids to pay for the larger home. Id. at 161. Sarah also

admitted that she had been in treatment for her mental health and drug addiction

issues for years and was enrolled in an intensive outpatient treatment program. Id.

at 166-67. Sarah had approximately 28 more classes in this program before she

began the relapse prevention program. Id. at 167. She then was planning on taking

the Thinking for a Change program which would begin January 28, 2019. Id. Sarah

indicated that she tended to relapse in the summer because that was when her one

son was born and died two months later, so she feels stress around that time. Id. at

173. Sarah claimed that she had done more than 50 tests for the Agency and had

only refused one. Id. at 172, 175. She refused the one because she was angry that

Severns had interrupted her one hour visit with the children to discuss an issue rather

than waiting for the visit to be over. Id. at 175. Severns wanted to discuss a girl

who had overdosed outside of Sarah’s apartment and who Sarah had tried to help

by calling 911 and trying to revive her with cold water. Id. at 175-77. Sarah testified

                                         -22-
Case No. 9-19-11


that after the visit she asked to speak with Severns regarding what had happened at

the apartment and Severns refused. Id. at 176. Severns then asked Sarah to take the

drug screen and Sarah refused because she was angry. Id. at 176, 179.

       {¶25} Sarah also testified that her last criminal charge was in 2017 and she

would be released from probation in April of 2019. Id. at 174, 187. She was no

longer the victim of domestic violence because she had ended her relationship with

Shane. Id. at 189. She had a boyfriend at the time of the hearing who is also an

addict, but he is active in drug court with daily testing which is clean. Id. at 192.

Sarah admitted that her drug usage and the trauma witnessed by the children due to

the domestic violence had negatively affected them. Id. at 205, 211. Sarah admitted

that during the time G.Eu.S. was in the temporary custody of the Agency, she had

suffered multiple relapses. Id. at 214. However, Sarah was frustrated because when

she was clean for an extended period, the Agency did not allow her any additional

time with the children other than the one hour a week. Id. at 215. Sarah also testified

that she doubted she would still be allowed contact with G.Eu.S. if her rights were

terminated. Id. at 216.

       {¶26} When questioned by the trial court, Sarah testified that she was on no

medications at that time. Id. at 218. However, MACC wanted to start her on

medication for her mental health issues. Id. Sarah testified that she had never had

grief counseling to help her deal with the tragedies in her life. Id.



                                         -23-
Case No. 9-19-11


       {¶27} After Sarah rested her case, Shane made a statement to the trial court.

He stated that although he did not always agree with Sarah, she was a good person

and she loved her children. Id at 223. He blamed himself for Sarah’s drug use and

accepted that he was solely responsible for the domestic violence. Id. at 222. He

requested that the trial court return the children to Sarah. Id. at 223.

                Could G.Eu.S. be returned within a timely manner?

       {¶28} The first question in determining whether to grant an Agency’s motion

for permanent custody is whether one of the provisions of R.C. 2151.414(B) apply.

A review of the statute indicates that G.Eu.S. had been in the temporary custody of

the Agency for more than twelve out of a twenty-two month period. The statute

provides that the time calculation begins on the earlier of the date of adjudication or

sixty days after the child is removed from the home. R.C. 2151.414(B)(1). Here,

G.Eu.S. was adjudicated as a dependent child on April 1, 2016. Doc. 19. However,

the child was not removed from the home and placed into the temporary custody of

the Agency until September 9, 2016. Sixty days after this would be November 8,

2016. The earlier of these two dates is April 1, 2016, and would be the date used to

start the calculation of time if the child had been removed from the home and placed

in the temporary custody of the Agency at that time. Instead, he was placed under

protective supervision of the Agency. Thus, we do not count any of the time

between that date and the actual removal because G.Eu.S. was not in the temporary

custody of the Agency during that time and the statute only counts the time in

                                         -24-
Case No. 9-19-11


temporary custody. See R.C. 2151.414(B)(1)(d). The time would begin to run on

September 9, 2016. The motion for permanent custody was filed on June 11, 2018.

Between September 9, 2016 and June 11, 2018, G.Eu.S. was in the temporary

custody of the Agency at all times. Thus, G.Eu.S. was in the temporary custody of

the Agency for approximately 21 months out of a twenty-two month period and the

trial court found as such. See Doc. 140 at 3. This time frame meets the statutory

requirement of R.C. 2151.414(B)(1)(d).         “Under the plain language of R.C.

2151.414(B)(1)(d), when a child has been in an agency's temporary custody for 12

or more months of a consecutive 22-month period, a trial court need not find that

the child cannot be placed with either parent within a reasonable time or should not

be placed with the parents.” In re S.W., 3d Dist. Marion Nos. 9-18-29, 9-18-30,

2019-Ohio-2068, ¶ 20 (quoting In re A.M., 3d Dist. Marion No. 9-14-46, 2015-

Ohio-2740, at ¶ 14).

       {¶29} Sarah argues in the second assignment of error that the trial court erred

by finding that G.Eu.S. could not be returned to the home in a timely manner. Since

G.Eu.S. had been in the temporary custody for 21 out of a consecutive 22 month

period, the trial court was not required to make a finding that he could be returned

to Sarah’s home within a reasonable time. The second assignment of error is

overruled.




                                        -25-
Case No. 9-19-11


                                 Best Interests of the Child

       {¶30} Once a trial court has determined that any provision set forth in R.C.

2151.414(B)(1) applies, the second step of the analysis is whether granting the

Agency’s motion is in the best interest of the children. In re S.W., supra at ¶ 21.

The factors that must be considered are set forth in R.C. 2151.414(D) as discussed

above. In this case, the trial court specifically stated granting the motion was in the

best interest of G.Eu.S. Doc. 152 at 4. A review of the record shows that extensive

evidence was provided regarding G.Eu.S.’s relationships with Sarah, Shane, the

siblings, and the foster parents. The testimony was that he was bonded with Sarah,

loved his siblings, and was bonded with his foster parents. There was no dispute

that Sarah loved G.Eu.S. R.C. 2151.414(D)(1)(a). Crowder presented evidence

which showed that G.Eu.S. was too young to really express his wishes, but indicated

that G.Eu.S. had less emotional connection to Sarah, although there was a strong

sibling bond. R.C. 2151.414(D)(1)(b). As discussed above, the trial court noted

that G.Eu.S. had been in the temporary custody of the agency for more than 12

months out of a consecutive 22 month period. R.C. 2151.414(D)(1)(c). The trial

court made a specific finding that G.Eu.S. was in need of a legally secure permanent

placement that was not being met by Sarah or Shane. R.C. 2151.414(D)(1)(d) and

Doc. 140 at 3. A review of the evidence shows that there was clear and convincing

evidence to show that the termination of Sarah’s parental rights was in the best

interest of G.Eu.S. Thus the judgment was supported by sufficient evidence and

                                         -26-
Case No. 9-19-11


was not against the manifest weight of the evidence. The third assignment of error

is overruled.

                                Reasonable Efforts to Unify

       {¶31} In the first assignment of error, Sarah claims that the trial court erred

by finding that the Agency made reasonable efforts to unify the family. R.C.

2151.412 requires the Agency to develop a case plan with the general goal of

reunification. The Agency is expected to make a reasonable effort by acting

diligently and providing services appropriate to the family’s need to predicate

reunification. In re H.M.K., 3d Dist. Wyandot Nos. 16-12-15, 16-12-16, 2013-

Ohio-4317, ¶ 95. However, “reasonable efforts” does not mean all available efforts

as such a definition would always provide an argument that the Agency did not try

everything possible. Id. (citing In re M.A.P., 12th Dist Butler Nos. CA2012-08-164,

CA2012-08-165, 2013-Ohio-655).

       {¶32} A review of the record in this case shows that the Agency tried

multiple times to help Sarah. At the beginning of the case, the Agency attempted a

safety plan to try and prevent the removal of G.Eu.S. from the home. The Agency

helped Sarah and Shane to find housing. When Sarah lost the housing, the Agency

tried to help her get away from Shane so that she would not relapse into drug usage

and not be a victim of domestic violence. When the Agency learned that two of

G.Eu.S.’s siblings had missed too much school within the first month and were

considered truant, the Agency worked with Sarah to once again set up a safety plan

                                        -27-
Case No. 9-19-11


so that the children could remain with her. Approximately one week later, the

Agency had to remove G.Eu.S. from the home because of Sarah’s continued use of

drugs, the state of the home, and the domestic violence. The Agency worked with

Sarah for years trying to assist her with her mental health and addiction issues.

Severns testified that they made all the referrals to the various agencies. Severns

also testified that they worked to facilitate visits between Sarah and G.Eu.S.

Although Sarah had substantially completed the case plan, including the parenting

classes referred by the Agency, the one area she failed was overcoming her

addiction. She would go for a few months without using, but would eventually

relapse. After years of Sarah repeating the pattern of getting clean through various

programs and then relapsing, the Agency decided to move for termination of Sarah’s

parental rights to give G.Eu.S. a stable environment. Sarah herself admitted that

she had relapsed within a few months prior to the permanent custody hearings. No

one doubted Sarah’s desire to overcome her addiction so that she could be with her

children or her love for her children. However, the record is clear that even after

years of trying, Sarah still had not accomplished this goal. There was very little, if

anything, more the Agency could have done to assist Sarah in this aspect of the case

plan. The record shows that there was credible evidence that the Agency made

reasonable efforts to reunify Sarah and G.Eu.S. Therefore, the trial court did not err

in making such a finding. The first assignment of error is overruled.



                                        -28-
Case No. 9-19-11


       {¶33} Having found no errors prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Court of Common Pleas of Marion

County, Family Division, is affirmed.

                                                              Judgment Affirmed

ZIMMERMAN, P.J. and PRESTON, J., concur.

/hls




                                        -29-